DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending.  
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14, 16-20 and the following species, in the reply filed on 09/29/21 is acknowledged.  The traversal is on the ground(s) that claim 15 depends from claim 1 but this appears irrelevant because it does not challenge the rationale in the restriction requirement (i.e., that the groups lack a shared technical feature that makes a contribution over the art) and therefore is not persuasive.  The species election is traversed but without any additional arguments and therefore the traversal is not persuasive.

    PNG
    media_image1.png
    255
    534
    media_image1.png
    Greyscale
  

Claim(s) 7 (non-elected initiator species) and 15 (non-elected invention) is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/29/21.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-6, 8-14, 16-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a polysiloxane with 1, I, II and 4 repeating units, with certain ratios of the various repeating units in the polysiloxane.  This is vague because the formulae for the 4 repeating units overlap each other such that the same repeating unit in the polysiloxane could potentially qualify as multiple repeating units as claimed, such that it is unclear how to calculate the claimed ratios because it is unclear how to decide which formula the repeating units would be attributed to.  For example, a polysiloxane with 50 mol% of epoxycyclohexylethyl-SiO(3/2) and 50 mol% of epoxycyclohexylethyl-SiO(2/2)(OH) could be interpreted as having all the epoxycyclohexylethyl-SiO(3/2) repeating units fall under the (1) formula and all the epoxycyclohexylethyl-SiO(2/2)(OH) repeating units fall under the (4) formula (thus satisfying the (1):(4) ratio as claimed but not the (I):(II) ratio as claimed) or could be interpreted as having 
If Applicant intends the (I):(II) ratio to correspond to the amount of SiO(3/2) repeating units (fully condensed T units) compared to SiO(2/2)(OR) repeating units (partially condensed T units) in the polysiloxane, then that should be recited in the claims (and Applicant appears to have support for this based on [0059]-[0061] of the present PGPub).  
If Applicant intends the (1) to (4) ratio to correspond to the amount of siloxane repeating units bearing a polymerizable functional group relative to total siloxane repeating units, then that should be recited in the claims (and Applicant appears to have support for this based on [0072]-[0073] of the present PGPub).
Claim 17 recites “the ratio” which is vague because it is unclear which ratio is being referred to.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-6, 8-14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komada et al. (U.S. 2010/0128217) in view of Kuwana et al. (WO 2015/087686, published 06/2015, citations made to U.S. 2016/0297933).
Regarding claims 1-6, 8-14, 16-18, Komada teaches a polarized lens comprising a polarizing film (as in claims 11-12) useful for glasses (as in claim 14, however this is merely an 
However, Kuwana is also directed to hard coat layers suitable for use on polyamide substrates ([0156]-[0158]), and teaches an epoxy functional polysiloxane hard coat layer composition that overlaps the claimed scope and provides improved hardness, heat resistance, flexibility and processability (see abstract, [0012]).  The composition is formed of a polysiloxane with an amount of repeating units falling within the claimed (1), (I), (II) and (4) formulae that overlaps the claimed ratios ([0052], formula I:II ratio of 5 or more, as in claims 1 and 16-17, [0071], formula 1 and 4 ratio based on overall polysiloxane of 55-100%, [0071]-[0072]) with all the above repeating units being formed from epoxycyclohexyl-ethyl-trialkoxysilane monomers, as in claim 4, and thus resulting in the elected species ([0043], Example 6, page 19) and with phenyltrialkoxysilane as in the elected species and claims 2-3 at an overlapping amount ([0045]-[0047], [0072]).  The polysiloxane also has an overlapping number average molecular weight and dispersivity (see abstract), as in claims 1 and 18.  The amount of the polysiloxane in the overall composition overlaps claim 1 ([0109]).  The elected hydroxyl functional vinyl ether compound is also disclosed, as in claims 8-9 ([0126], [0140]).  A photocationic initiator is also disclosed as in claims 5-6 ([0019]).  The hard coat layer is also disclosed as being protected via a polyamide protective film, as in claims 12 and 13 and the elected species (i.e., polyamide may be used as the substrate material, see above, and as the protective film material, [0169]-[0170]).
Thus, it would have been obvious to have used the hard coat (with protective film) of Kuwana as the hard coat called for in Komada because it provides improved hardness, heat .  
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komada et al. (U.S. 2010/0128217) in view of Kuwana et al. (WO 2015/087686, published 06/2015, citations made to U.S. 2016/0297933), as applied to claim 1 above, and further in view of Jung et al. (WO 2014/092391, see machine translation) in view of Yamasaki et al. (U.S. 2016/0083559).
Regarding claims 19 and 20, modified Komada discloses all of the above subject matter but does not disclose the claimed refractive index limitations of the hard coat.  However, based on the overlapping ingredients and amounts disclosed in Kuwana of modified Komada compared to the ingredients and amounts used in the present application, the hard coat layer of modified Komada overlaps embodiments of the present application that inherently have a refractive index within the ranges of claims 19 and 20.
Additionally and alternatively to the above regarding inherency, Jung is also directed to siloxane based hardcoatings provided over a substrate for optical applications and teaches that the hard coating layer may have a refractive index overlapping claims 19-20 to match the refractive index of the underlying substrate in order to prevent optical interference ([0028]-[0032], [0103]-[0104]).  Thus, it would have been obvious to have used such a refractive index for the hard coating in modified Komada, as taught by Jung, in order to prevent interference.
Further to the above, Yamasaki is also directed to polyamide resins used for optical substrates (like the lens of modified Komada) and teaches the same type of polyamide as in the present application (Trogamid XC 7323) is a suitable type of polyamide and provides a refractive index overlapping the claimed range (see abstract, [0001], [0043]-[0044]).  Thus it would have .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-12, 14-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-27 of copending Application No. 16614007 in view of Komada et al. (U.S. 2010/0128217).
 The claimed hard coating composition overlaps the hard coating composition used in the copending claims to form the hard coat film (copending claim 22) but is not recited in the copending application as being use on a polyamide polarizing lens.  However, Komada (see above) shows that it is obvious to use a hard coating over a polyamide substrate of a polarizing lens and thus the claimed lens is obvious in view of the copending claims in view of Komada.
This is a provisional nonstatutory double patenting rejection.

Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787